Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wesley Edward Smith, III, appeals the district court’s order dismissing his civil complaint and denying leave to amend the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Virginia, No. 3:08-cv-00800-REP, 2009 WL 2175759 (E.D.Va. July 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.